This opinion is subject to revision before publication




          UNITED STATES COURT OF APPEALS
                   FOR THE    ARMED FORCES
                          _______________

                        UNITED STATES
                           Appellant
                                 v.
         Roberto ARMENDARIZ, Master Sergeant
            United States Marine Corps, Appellee
                           No. 19-0437
                     Crim. App. No. 201700338
                Argued June 4, 2020—July 20, 2020
       Military Judges: Matthew J. Kent, Brian E. Kasprzyk,
                        and Mark D. Sameit
   For Appellant: Lieutenant Kimberly Rios, JAGC, USN
   (argued); Colonel Mark K. Jamison, USMC, Lieutenant
   Timothy C. Ceder, JAGC, USN, and Brian K. Keller, Esq.
   (on brief).
   For Appellee: Tami L. Mitchell, Esq. (argued); Lieutenant
   Clifton E. Morgan III, JAGC, USN, and David P. Sheldon,
   Esq. (on brief).
   Amicus Curiae for Appellant: Tiberius Davis (law student),
   Brian Sanders (law student), Michael Zakrajsek (law stu-
   dent), and Sharon R. Fairley, Esq. (supervising attorney)
   (on brief) — the University of Chicago Law School.
   Amicus Curiae for Appellee: Joseph Begun (law student),
   Laura Brodkin (law student), Laura Valentor (law student),
   Judith P. Miller, Esq. (supervising attorney), and Erica
   Zunkel, Esq. (supervising attorney) (on brief) — the Univer-
   sity of Chicago Law School.
   Judge MAGGS delivered the opinion of the Court, in
   which Chief Judge STUCKY, and Judges RYAN,
   OHLSON, and SPARKS, joined.
                   _______________


   Judge MAGGS delivered the opinion of the Court.1



   1 Oral argument in this case was originally scheduled to be
heard at the University of Chicago Law School in Chicago, Illinois,
          United States v. Armendariz, No. 19-0437/MC
                      Opinion of the Court

    A general court-martial consisting of officer and enlisted
members found Appellee guilty, contrary to his pleas, of one
specification of wrongful use of government property, one
specification of fraternization, one specification of sexual
assault, one specification of abusive sexual contact, and one
specification of adultery in violation of Articles 92, 120, and
134, Uniform Code of Military Justice (UCMJ), 10 U.S.C.
§§ 892, 920, 934 (2012).2 The court-martial sentenced
Appellee to eighteen months of confinement and a
dishonorable discharge. The convening authority approved
the sentence as adjudged.
    The United States Navy-Marine Corps Court of Criminal
Appeals (NMCCA) affirmed the finding that Appellee was
guilty of fraternization. United States v. Armendariz, 79 M.J.
535, 557 (N-M. Ct. Crim. App. 2019). But the NMCCA set
aside the other findings and the sentence after determining
that the military judge had abused his discretion in denying
a motion to suppress evidence obtained from Appellee’s body,
property, and workspace. Id. The NMCCA authorized a re-
hearing on the specifications for which it had set aside the
findings. Id. Alternatively, the NMCCA authorized either a
rehearing to determine the sentence for the fraternization
specification or the approval of a sentence of no punishment.



as part of the Court’s Project Outreach. See United States v. Ma-
honey, 58 M.J. 346, 347 n.1 (C.A.A.F. 2003). The practice of holding
arguments at law schools and other locations was developed as part
of a public awareness program to demonstrate the operation of a
federal court of appeals and the military justice system. The travel
restrictions and quarantine due to the COVID-19 pandemic re-
quired cancellation of the Project Outreach trip and the case was
ultimately heard by teleconference several weeks later. In addition
to our standing gratitude to both sides of the bar in supporting the
Court on Project Outreach, this Court also commends and thanks
the University of Chicago Law School faculty, students, and staff,
who continue to demonstrate an uncommon interest in and commit-
ment to the military justice system, appearing with great clarity,
credibility, and persuasion on brief.
   2  Before the entry of pleas, the Government withdrew one spec-
ification of abusive sexual contact in violation of Article 120, UCMJ.
The court-martial found Appellee not guilty of one specification of
sexual assault by bodily harm in violation of Article 120, UCMJ.



                                  2
         United States v. Armendariz, No. 19-0437/MC
                     Opinion of the Court

Id. at 557–58. The NMCCA denied the Government’s motion
for rehearing.
   The Government then filed a certificate of review, pursu-
ant to Article 67(a)(2), UCMJ, 10 U.S.C. § 867(a)(2), present-
ing the following three issues:
       I. Whether the lower court erred in overturning
          the military judge’s admission of evidence where
          the military judge found the official who author-
          ized the search was the acting commander with
          full authority and control over the remain be-
          hind element, except for authority to impose
          nonjudicial punishment and convene courts-
          martial?
      II. Whether the lower court erroneously applied the
          exclusionary rule under Mil. R. Evid. 311(a)(3)
          by failing to appropriately balance the benefits
          of deterrence against the costs to the justice sys-
          tem, and thereby erred in overturning the mili-
          tary judge’s decision not to apply the exclusion-
          ary rule?
      III. Whether the lower court erred in finding the
           good-faith exception did not apply where this
           court has, in United States v. Chapple, 36 M.J.
           410 (C.M.A. 1993), held the exception applies
           even when the individual issuing that search au-
           thorization lacked authority under Mil. R. Evid.
           315(d)(1), and here law enforcement reasonably
           believed the acting commander was authorized
           to issue search authorizations?
We answer the first certified issue in the affirmative and do
not reach the second and third certified issues.
                         I. Background

       A. The Charged Offenses and the Investigation
    Appellee and Sergeant N were assigned to Marine Wing
Support Squadron 373 (MWSS-373), Marine Air Group 11
(MAG-11), 3d Marine Air Wing (3d MAW), and were stationed
at Marine Corps Air Station (MCAS) Miramar, California. On
the morning of June 25, 2016, they met at their squadron’s
building and entered Appellee’s private office. Sergeant N tes-
tified that Appellee locked the door, turned off the light,
pushed aside her shorts and underclothing and penetrated
her vulva with his fingers without her consent. Sergeant N


                                3
          United States v. Armendariz, No. 19-0437/MC
                      Opinion of the Court

testified that she told Appellee to stop but he removed his
shorts and underwear and penetrated her vulva with his pe-
nis. Sergeant N testified that when she continued to insist
that he stop, Appellee ceased and dressed himself. Sergeant
N further testified that Appellee then commented on her
breasts and also touched her breasts with his hands under-
neath her shirt without her consent.
    An investigation followed the incident. As part of the in-
vestigation, a special agent assigned to the Naval Criminal
Investigative Service requested several command authoriza-
tions for searches and seizures. The special agent presented
the requests to the squadron’s executive officer, Major Cera
T. Benbow, whom the special agent thought was the acting
commander and officer in charge of the members of the squad-
ron in Miramar. Major Benbow authorized searches and sei-
zures leading to the discovery of evidence from Appellee’s cell
phones and clothing and the recovery of DNA evidence from
his person.
                  B. The Motion to Suppress
    Appellee subsequently moved to suppress this evidence on
grounds that Major Benbow was not competent to authorize
searches and seizures under Military Rule of Evidence
(M.R.E.) 315(d) because she was not the commander of
MWSS-373. The military judge made the following findings of
fact relevant to determining Major Benbow’s authority:
            23. [Lieutenant Colonel (LtCol) Bradley E.]
          Ward took command of MWSS-373 in 2015.
              24. [Major (Maj)] Benbow has been the Exec-
          utive Officer of MWSS-373 since 2014.3
             25. In March 2016, LtCol Ward deployed
          with a Forward Deployed Element (FDE) of ap-
          proximately 300 Marines from MWSS-373.
              26. When the FDE deployed, Maj Benbow
          was the Officer-in-Charge of the Remain Behind
          Element (RBE) of approximately 175–275 Ma-
          rines.



   3 Major Benbow testified that the date was 2015. The discrep-
ancy does not affect this Court’s analysis.



                               4
         United States v. Armendariz, No. 19-0437/MC
                     Opinion of the Court

              27. Prior to the FDE’s deployment, LtCol
          Ward discussed with the MAG-11 Commanding
          Officer, Colonel (Col) Swann, how the RBE
          would function in LtCol Ward’s absence.
               28. It was LtCol Ward’s intent that the RBE
          would continue to support MAG-11, 3d MAW
          and MCAS Miramar in his absence. Maj Benbow
          was to have the “full authorities” as commanding
          officer.
              29. LtCol Ward’s intent was for Maj Benbow
          to make all the decisions normally reserved to
          the commanding officer.
              30. Major Benbow was responsible for super-
          vising the company commanders of MWSS-373
          and reported directly to the MAG-11 Command-
          ing Officer.
             31. Maj Benbow would receive tasking from
          higher headquarters and execute the mission
          without having to get approval from LtCol Ward.
              33. Maj Benbow signed reenlistment pack-
          ages, awarded certificates of commendation,
          awarded Navy Marine Corps Achievement med-
          als and issued Military Protective Orders as the
          acting commanding officer of MWSS-373.
              34. LtCol Ward’s intent with regard to the
          scope of Maj Benbow’s authority and how the
          RBE would operate was approved by Col Swann.
               35. Maj Benbow was also designated in
          writing as the “acting” commanding officer of
          MWSS-373. The terms of the delegation letter
          center around Maj Benbow’s authority to sign
          official  correspondence   as   the    acting
          commanding officer.
             36. There were limits to Maj Benbow’s au-
          thority as acting commanding officer. Maj Ben-
          bow was not authorized to hold Article 15,
          UCMJ, Nonjudicial Proceedings. Nor did she
          have the authority to convene courts-martial.
Footnote omitted.
    The record of trial reveals various additional facts rele-
vant to this appeal. Lieutenant Colonel Ward and other Ma-
rines assigned to the FDE deployed to Bahrain, Iraq, Jordan,



                               5
          United States v. Armendariz, No. 19-0437/MC
                      Opinion of the Court

and Kuwait for a period of six months. During the deploy-
ment, they were attached to the Special Purpose Marine Air-
Ground Task Force, Crisis Response-Central Command.
While deployed, Lieutenant Colonel Ward reported to a senior
officer outside of the 3D Marine Aircraft Wing. During this
time, Lieutenant Colonel Ward and Major Benbow believed
that Lieutenant Colonel Ward remained the official com-
mander of all of MWSS-373. They testified that Lieutenant
Colonel Ward had granted Major Benbow authority inter-
nally within the squadron, and not as a result of the Secretary
of the Navy delegating her authority. Similarly, they both
agreed that the FDE and RBE were not separate units within
MWSS-373. Major Benbow continued to report to Lieutenant
Colonel Ward and to follow his orders.
    During the deployment, communication between Lieuten-
ant Colonel Ward and Major Benbow was possible but often
delayed. While Lieutenant Colonel Ward was in Kuwait, he
had a telephone and access to the internet. But Lieutenant
Colonel Ward testified that when the RBE received tasking
orders, the orders would go directly to Major Benbow, and he
would not learn of them until “a day or two later.” He further
testified that “every time we went to Iraq . . . it would have
been very difficult to get in touch with me.” He also testified
that the difficulty of communication with Major Benbow was
“why [he] left her in charge” during his absence.
    The military judge denied the motion to suppress the evi-
dence, ruling that Major Benbow was competent to authorize
the searches and seizures “in her capacity as the acting com-
manding officer of MWSS-373.” The military judge reasoned
that “Maj Benbow was more than just the OIC [officer in
charge], she was the acting commander and tasked with the
employment of the RBE portion of MWSS-373.” In reaching
this conclusion, the military judge relied on the facts that Ma-
jor Benbow “had complete responsibility and authority to re-
ceive tasking directly from MAG-11 and employ the compa-
nies of the MWSS-373 as she saw fit to meet the mission
requirements without prior approval from LtCol Ward,” and
that Major Benbow was “employed in substantially the same
manner as the other squadron commanders within MAG-11.”
Although Lieutenant Colonel Ward had withheld authority
from Major Benbow to convene courts-martial and impose


                               6
         United States v. Armendariz, No. 19-0437/MC
                     Opinion of the Court

nonjudicial punishment, the military judge reasoned that this
limitation did not affect her ability to authorize searches un-
der M.R.E. 315. The military judge explained that “the ability
to convene courts-martial and hold Nonjudicial punishment
is not the test of whether someone qualifies as a commander.”
The military judge further reasoned that Lieutenant Colonel
Ward’s delegation letter “was but one part of the steps taken
by the chain of command to establish Maj Benbow as not just
an RBE OIC, but to establish Maj Benbow as a commander.”
                  C. Appeal to the NMCCA
    On appeal, the NMCCA disagreed with the military
judge’s conclusion that Major Benbow was competent to issue
the search and seizure authorizations. The NMCCA
emphasized three points. First, Lieutenant Colonel Ward
continued to be the official commander of MWSS-373 during
his deployment and in this capacity he actively commanded
both the FDE and RBE while he was away. 79 M.J. at 544.
Second, Lieutenant Colonel Ward did not seek or obtain
official authority to establish an RBE that would function as
an independent unit. Id. Third, Major Benbow did not fully
assume command because, among other things, she regularly
reported to Lieutenant Colonel Ward about the RBE’s
activities. Id.
    Having determined that Major Benbow was not competent
to authorize the searches and seizures, the NMCCA reasoned
that the evidence obtained from them should have been
excluded under the exclusionary rule in M.R.E. 311(a) unless
some exception applied. Id. at 548. The NMCCA then
determined that the requirements for the good faith exception
in M.R.E. 311(c)(3) and for the inevitable discovery exception
in M.R.E. 311(c)(2) were not met. Id. at 550, 552. The NMCCA
also concluded that the benefits of deterrence from exclusion
outweighed the costs to the justice system under the
balancing test in M.R.E. 311(a)(3). Id. at 555. The NMCCA
finally determined that the evidence obtained from the
unauthorized searches prejudiced Appellee with respect to all
of the specifications except for the fraternization
specification. Id. at 556–57.




                              7
          United States v. Armendariz, No. 19-0437/MC
                      Opinion of the Court

                          II. Discussion

                       A. Certified Issue I
    The first certified issue concerns Major Benbow’s compe-
tence to authorize the searches and seizures at issue in this
case. M.R.E. 315(d) provides in pertinent part: “A search au-
thorization under this rule is valid only if issued by an impar-
tial individual in one of the categories set forth in subdivision
(d)(1) and (d)(2).” Subdivision (d)(1) sets forth this category:
           A commander or other person serving in a posi-
           tion designated by the Secretary concerned as ei-
           ther a position analogous to an officer in charge
           or a position of command, who has control over
           the place where the property or person to be
           searched is situated or found, or, if that place is
           not under military control, having control over
           persons subject to military law or the law of war.
M.R.E. 315(d)(1).4
   Appellee contends that Major Benbow could not authorize,
under M.R.E. 315(d)(1), the searches and seizures at issue be-
cause she was not made the commander or acting commander
of MWSS-373 by any regulation or valid order. The Govern-
ment, however, argues that Major Benbow could authorize
the searches and seizures under M.R.E. 315(d)(1) because
Lieutenant Colonel Ward’s power to authorize searches as the
commander of MWSS-373 “devolved” upon Major Benbow.5
    This Court reviews a military judge’s “denial of a motion
to suppress for an abuse of discretion.” United States v. Eppes,
77 M.J. 339, 344 (C.A.A.F. 2018).6 Based on our precedents,


   4  M.R.E. 315(d)(2) concerns searches authorized by a military
judge or magistrate. Neither party contends that subdivision (d)(2)
is relevant in this case.
   5  The Government does not contend that Lieutenant Colonel
Ward or any other commander formally detailed Major Benbow to
serve as the commander of MWSS-373 under Navy regulations. The
Government also does not contend that MWSS-373 was formally
divided into two units.
   6 We are not persuaded by Appellee’s argument that we are re-
quired to review the NMCCA’s decision for an abuse of discretion.




                                 8
          United States v. Armendariz, No. 19-0437/MC
                      Opinion of the Court

we agree with the Government that the military judge did not
abuse his discretion.
   The leading case on the devolution of a commander’s
power to authorize searches is United States v. Kalscheuer, 11
M.J. 373 (C.M.A. 1981). In that case, a deputy base com-
mander authorized a search while the base commander was
touring base facilities several kilometers away. Id. at 374.
This Court decided that commanders cannot delegate to sub-
ordinates their power to authorize searches. Id. at 376–77.
The Court reasoned:
       [T]here is a serious Fourth Amendment problem
       with the reasonableness of a search authorized by a
       person purporting to act under a commander’s dele-
       gation—especially when almost no standards have
       been provided for such delegation. Moreover, the ex-
       istence of this problem suggests that, absent the
       most persuasive evidence of legislative intent to the
       contrary, the Uniform Code should not be inter-
       preted to allow such delegation.
Id. at 376. But the Court recognized that such authority could
devolve upon subordinates when the commander is absent.
The Court explained:
       [J]ust as other duties devolve upon a deputy com-
       mander . . . when, for some reason, a commander is
       unavailable, so, too, the responsibility to act on a re-
       quest for search should in such a situation be viewed
       as devolving on the subordinate who exercises com-
       mand when the commander is absent.
Id. at 378–79.




       When reviewing a decision of a Court of Criminal
       Appeals on a military judge’s ruling, [this Court]
       typically ha[s] pierced through that intermediate
       level and examined the military judge’s ruling, then
       decided whether the Court of Criminal Appeals was
       right or wrong in its examination of the military
       judge’s ruling.
United States v. Keefauver, 74 M.J. 230, 233 (C.A.A.F. 2015) (inter-
nal quotation marks omitted) (quoting United States v. Cabrera-
Frattini, 65 M.J. 241, 246 (C.A.A.F. 2007)).



                                  9
         United States v. Armendariz, No. 19-0437/MC
                     Opinion of the Court

     Applying these principles, the Court in Kalscheuer rea-
soned that a devolution of power had occurred based on sev-
eral facts. One fact was that the commander had left his port-
able radio, a “symbol of authority,” with the deputy
commander. Id. at 379. Another fact was that the deputy com-
mander rather than the commander, “[a]t that time and place
. . . was the person making command decisions.” Id. A third
fact was that “under the prevailing circumstances, [the dep-
uty commander] was the officer whom foreseeably an investi-
gator . . . would have approached to obtain a search authori-
zation.” Id.
    The Court in Kalscheuer notably recognized that then-ex-
isting Air Force regulations provided for the devolution of
command under certain circumstances. Id. at 380. But the
Court did not consider those regulations to provide the exclu-
sive means by which devolution of power could occur. Id. The
Court explained: “[W]e are chiefly concerned with the func-
tional aspects of command. Thus, we need not examine the
minutiae of Service directives which concern devolution of
command.” Id.
    This Court followed Kalscheuer in United States v. Law,
17 M.J. 229 (C.M.A. 1984). In Law, the Court held that a com-
mander’s power to authorize a search had devolved upon his
executive officer when the commander was out of communi-
cation while attending a play rehearsal at a location where
there was no telephone. Id. at 234. The commander in Law
had attempted to delegate search authority to the executive
officer, contrary to the decision in Kalscheuer that such au-
thority cannot be delegated. Id. at 240. This Court nonethe-
less upheld the search, explaining:
      We need not . . . concern ourselves with the validity
      of the delegation, because, at the time of the search,
      [the executive officer] was exercising command au-
      thority over the unit. [The company commander]
      was some 27 or 28 kilometers away at a place where
      he could not be reached by phone. Thus, he was at
      least as unavailable as was the commander in
      Kalscheuer, so as acting commander—even without
      any express delegation—[the executive officer] was
      empowered to authorize the search.
Id. at 240–41.



                               10
          United States v. Armendariz, No. 19-0437/MC
                      Opinion of the Court

    Taken together, Kalscheuer and Law stand for the propo-
sition that the power to authorize a search may devolve from
a commander upon a subordinate even if a specific regulation
does not provide for the devolution.7 Whether a devolution oc-
curs depends on a functional analysis. The question is
whether the subordinate is in fact functioning as a com-
mander while the commander is absent from the command.
As the above descriptions show, in deciding whether a devo-
lution occurred in Kalscheuer and Law, this Court considered
several relevant facts: (1) the location of the commander; (2)
the accessibility of the commander; (3) whether the com-
mander contemplated a devolution of authority; (4) whether
the deputy was exercising command functions; and (5) how
others within the unit understood the role and authority of
the deputy.
   In this case, facts similar to those present in Kalscheuer
and Law lead us to conclude that Lieutenant Colonel Ward’s
power to authorize searches devolved upon Major Benbow at
the time and place the search authorizations were requested.
First, Lieutenant Colonel Ward not only was absent from the
Marines in MWSS-373 who remained at MCAS Miramar
while he was deployed in Bahrain, Iraq, Jordan, and Kuwait,
but also was much farther away and was gone for a longer
time than the commanders in Kalscheuer and Law. Second,
communication between Lieutenant Colonel Ward and Major
Benbow was possible (except perhaps when Lieutenant
Colonel Ward was traveling in Iraq) but it was usually
delayed by a “day or two,” much longer than the delay caused
by the commander’s attendance of a play rehearsal in Law.
Third, Lieutenant Colonel Ward intended that Major Benbow
would exercise command authority, providing written
directives that she was “to have the ‘full authorities’ as
commanding officer,” according to the findings of the military
judge. Fourth, Major Benbow in fact exercised command
functions. As the military judge found, Major Benbow

   7  In addition to Kalscheuer and Law, several earlier precedents
also concerned the devolution of a commander’s powers. See United
States v. Bunting, 4 C.M.A. 84, 15 C.M.R. 84 (1954); United States
v. Williams, 6 C.M.A. 243, 19 C.M.R. 369 (1955); United States v.
Murray, 12 C.M.A. 434, 31 C.M.R. 20 (1961); United States v. Ku-
gima, 16 C.M.A. 183, 36 C.M.R. 339 (1966).



                                11
          United States v. Armendariz, No. 19-0437/MC
                      Opinion of the Court

supervised “the company commanders of MWSS-373 and
reported directly to the MAG–11 Commanding Officer,” and
she also “signed reenlistment packages, awarded certificates
of commendation, awarded Navy [and] Marine Corps
Achievement medals and issued Military Protective Orders as
the acting commanding officer of MWSS-373.” In addition,
Major Benbow carried out tasking orders to MWSS-337 and
only informed Lieutenant Colonel Ward about them after the
fact. Finally, the investigators understood that they should
seek search authorizations from Major Benbow, whose
signature block on the search authorizations bore the title of
“Acting Commander” or similar variations.
   Appellee does not substantially dispute the foregoing
similarities between this case and the Kalscheuer and Law
precedents. But Appellee contends that the devolution of
power still could not occur in this case for four principal
reasons. First, Appellee argues that devolution could not have
occurred because Major Benbow did not have complete
authority over military justice while Lieutenant Colonel
Ward was absent. As the military judge found, Lieutenant
Colonel Ward did not permit Major Benbow to convene courts-
martial or impose nonjudicial punishment. According to
Appellee, a devolution of command is “all-or-nothing.”
Appellee maintains that if an officer succeeding command
does not possess all of the authorities held by his or her
predecessor, then the officer is not a “commander” by
devolution. For this proposition, Appellee relies on Bunting, 4
C.M.A. at 87–90, 15 C.M.R. at 87–90.
   We are not persuaded by this argument. Our precedents
have not required a complete devolution of command
authority. Indeed, we agree with the Government’s position
that Bunting actually shows the opposite of what Appellee
asserts.8 In Bunting, while the Commander Naval Forces, Far

   8 During oral argument, counsel for the Government asserted
that Lieutenant Colonel Ward may have been mistaken in believing
that he could limit the devolution of authority to convene courts-
martial. The Government pointed to Dep’t of the Navy, Article
1026.1, United States Navy Regulations, Precedence, Authority
and Command ch. 10, § 2 (Sept. 14, 1990) [hereinafter Article
1026.1], which provides that an officer who succeeds to command



                               12
          United States v. Armendariz, No. 19-0437/MC
                      Opinion of the Court

East, was absent from his command, his chief of staff served
as the acting commander for “ ‘practically all administrative
matters’ ” but not for operational matters. Id. at 86, 15 C.M.R.
at 86. We nonetheless concluded that the chief of staff had
authority to convene a court-martial. Id. at 89, 15 C.M.R. at
89. This Court did not consider the chief of staff’s lack of
power over operational matters or some administrative
matters to preclude this authority. See also Kugima, 16
C.M.A. 187, 36 C.M.R. at 343 (citing Bunting for the
proposition that command can devolve on a subordinate even
if the actual commander retains some operational functions).
In addition, we note that in Kalscheuer and Law, this Court
addressed only the question whether power to authorize
searches had devolved and did not consider whether other
powers also devolved.
   Second, Appellee argues that a devolution of power to is-
sue search authorizations could not occur in this case because
the conditions for devolution under applicable regulations
were not satisfied. Appellee points to a U.S. Navy Regulation,
Article 1026.1, which provides: “An officer who succeeds to
command due to incapacity, death, departure on leave, de-
tachment without relief or absence due to orders from compe-
tent authority of the officer detailed to command, has the
same authority and responsibility as the officer whom he or
she succeeds.” Appellee contends that Lieutenant Colonel
Ward was not incapacitated, dead, on leave, or detached. In
addition, although Lieutenant Colonel Ward was deployed,
Appellee argues that he was not “absent” from his command
because the majority of MWSS-373 was deployed with him.
Appellee concludes that this regulation therefore precludes
the devolution of the power to authorize searches. We disa-
gree with this argument. Article 1026.1 identifies certain cir-
cumstances in which devolution of command automatically
occurs. But as in Kalscheuer, we do not believe that the regu-



because of the “absence . . . of the officer detailed to command”
possesses the “same authority and responsibility as the officer
whom he or she succeeds.” We need not decide this point because
Major Benbow did not attempt to convene a court-martial in this
case and our precedents have not required a complete devolution of
authority.



                               13
         United States v. Armendariz, No. 19-0437/MC
                     Opinion of the Court

lation precludes devolution from occurring in other circum-
stances. Accordingly, we conclude that the devolution still oc-
curred under the facts as explained above.
    Third, Appellee argues that devolution could not occur be-
cause Major Benbow never exercised authority over the entire
MWSS-373. Appellee asserts that even if Lieutenant Colonel
Ward temporarily allowed Major Benbow to exercise some au-
thority over the Marines in the RBE, Lieutenant Colonel
Ward was always in complete command of the Marines in the
FDE. Appellee also emphasizes that Lieutenant Colonel
Ward at points directed some actions of Major Benbow over
the RBE.
    We agree that a unit cannot have two commanders exer-
cising the same functions simultaneously. See Kugima, 16
C.M.A. at 187, 36 C.M.R. at 343. But command authority can
devolve temporarily upon a subordinate during periods when,
and in locations where, the detailed commander is unavaila-
ble. In Kalscheuer, we emphasized that the executive officer
was the officer who was exercising command “[a]t that time
and place” the search authorization was requested, and he
was the officer from whom investigators understood that they
should seek a search authorization. 11 M.J. at 379. That is
precisely the situation in the present case. At the time when
the investigating agents sought their search authorizations,
Major Benbow was the officer exercising the functions of com-
mand at MCAS Miramar, and the investigators at MCAS
Miramar understood that they were to ask her for the author-
izations. The possibility that Lieutenant Colonel Ward at
points may have directed some actions of Major Benbow over
the RBE does not change this fact. See Bunting, 4 C.M.A. at
90, 15 C.M.R. at 90 (noting that “[a]t such times as [the com-
mander] returned to his headquarters, he necessarily re-
sumed command”).
    Fourth, Appellee argues that Kalscheuer is distinguisha-
ble because the commander in that case could not communi-
cate with his deputy but in this case Major Benbow could and
regularly did contact Lieutenant Colonel Ward while he was
deployed. This distinction is not convincing. In Kalscheuer,
this Court did not rest on grounds that the deputy base com-
mander could not communicate with the base commander. On



                              14
          United States v. Armendariz, No. 19-0437/MC
                      Opinion of the Court

the contrary, although the Court noted that the base com-
mander had left his portable radio with the deputy com-
mander, the Court observed that the base commander was ac-
companying a senior officer who had a radio. 11 M.J. at 374.
In addition, Appellee does not sufficiently consider the prac-
tical limitations on Major Benbow’s ability to communicate
with Lieutenant Colonel Ward. While Major Benbow could
contact Lieutenant Colonel Ward, the communication was of-
ten delayed by “a day or two” and may not have been possible
while Lieutenant Colonel Ward was in Iraq.9 These limita-
tions are greater than those in Kalscheuer and Law, where
the commanders were only temporarily out of touch while
touring base facilities or attending a play rehearsal. Finally,
the mere possibility of communication does not prevent the
devolution of power. In Bunting, the chief of staff could com-
municate with the commander, who was often present at the
command, but the ability to communicate was not enough to
prevent devolution of the commander’s powers because the
commander was too busy with other duties to address admin-
istrative matters. See 4 C.M.A. at 88, 15 C.M.R. at 88.
    In addition to these four arguments, we note that the
NMCCA distinguished Kalscheuer and Law on the grounds
that Lieutenant Colonel Ward’s absence from MCAS
Miramar was preplanned while the absences in Kalscheuer
and Law were temporary. 79 M.J. at 547. We agree with the
Amicus Curiae in support of the Government that this dis-
tinction does not prevent the devolution of the power to au-
thorize searches and seizures. In Kalscheuer and Law, this
Court did not focus on the reason for the commander’s ab-
sence. The Court stressed instead the fact of the commander’s
absence and the other facts concerning the deputy’s exercise
of command.
    For all of these reasons, we conclude that this case is in-
distinguishable from Kalscheuer and Law. Major Benbow was
competent to issue the search and seizure authorizations in



   9   Indeed, although Lieutenant Colonel Ward testified that
around the time of the initial search authorization, he was likely in
Kuwait—where he had phone and internet access—he could not re-
call the exact dates he was there.



                                 15
         United States v. Armendariz, No. 19-0437/MC
                     Opinion of the Court

this case because the power to do so devolved upon her. Cer-
tified issue I is answered in the affirmative.
                B. Certified Issues II and III
    Because we have determined that Major Benbow was com-
petent to authorize the searches and seizures in this case, the
exclusionary rule in M.R.E. 311(a) does not apply. Accord-
ingly, we need not address certified issue II, which concerns
the balancing test in M.R.E. 311(a)(3). We also need not ad-
dress certified issue III, which concerns the good faith excep-
tion to the exclusionary rule in M.R.E. 311(c)(3).
                       III. Conclusion

    Although we uphold the search authorizations in this
case, we conclude by observing that much of the uncertainty
and litigation over the searches and seizures was avoidable.
When commanders know that they will be absent for
foreseeable, long-term periods, they can avoid legal
controversies regarding authority over military justice
matters by taking the formal steps required by service
regulations to ensure clarity regarding this authority. They
need not rely on the possibility of the implied devolution of
their powers upon a subordinate officer.
    The decision of the United States Navy-Marine Corps
Court of Criminal Appeals is affirmed as to the Specification
of Additional Charge I for fraternization. It is reversed as to
setting aside the remaining findings and reversed as to
setting aside the sentence. The record is returned to the
Judge Advocate General of the Navy for remand to the
NMCCA for further review under Article 66, UCMJ, 10 U.S.C.
§ 866 (2018).




                              16